780 N.W.2d 296 (2010)
Sherri MARTIN, Plaintiff-Appellant,
v.
David LEDINGHAM, M.D., David Rynbrandt, M.D., Andris Kazmers, M.D., and Petoskey Surgeons, P.C., Defendants, and
Northern Michigan Hospital, Defendant-Appellee.
Docket No. 138636. COA No. 280267.
Supreme Court of Michigan.
April 2, 2010.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the January 27, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers. We further direct the Clerk to schedule the oral argument in this case for the same future session of this Court when it will hear oral argument on whether to grant the application in Ykimoff v. W.A. Foote Memorial Hospital, Docket No. 139561, 2010 WL 1286316.